             Case 5:19-cv-00755-JKP Document 17 Filed 08/22/19 Page 1 of 21



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

DONALD L. HILTON JR.          §
                              §
                              §
     Plaintiff                §
                              §
                              §
            v.                §                       Case No. 5:19-CV-00755-OLG
                              §
                              §
NICOLE PRAUSE AND LIBEROS LLC §
                              §
                              §
     Defendants.              §

     DEFENDANTS’ MOTION TO STAY RULING PENDING SUPPLEMENTAL
     DEFENDANTS'
      BRIEFING AND DECISION BY FIFTH CIRCUIT COURT OF APPEALS,
    OBJECTIONS AND
    OBJECTIONS AND REPLY
                   REPLY TO
                          TO PLAINTIFF’S RESPONSE TO
                             PLAINTIFF'S RESPONSE    DEFENDANTS’
                                                  TO DEFENDANTS'
    MOTION TO DISMISS PURSUANT TO THE TEXAS ANTI-SLAPP STATUTE


        COMES NOW,
        COMES NOW, Defendants
                   Defendants Nicole
                              Nicole Prause
                                     Prause and
                                            and Liberos,
                                                Liberos, LLC (collectively herewith
                                                         LLC (collectively          “Dr.
                                                                           herewith "Dr.

Prause” or
Prause" or "Defendants")
           “Defendants”) and
                         and filed
                             filed this
                                   this Motion to Stay Ruling Pending Supplement Briefing or

                                                               Reply to
Decision by the Fifth Circuit Court of Appeals, Objections and Reply to Plaintiffs
                                                                        Plaintiff’s Response
                                                                                    Response to
                                                                                             to

Defendants’ Motion
Defendants' Motion to
                   to Dismiss
                      Dismiss Plaintiffs
                              Plaintiff’s Claims
                                          Claims and
                                                 and Causes
                                                     Causes of
                                                            of action
                                                               action pursuant
                                                                      pursuant to
                                                                               to the
                                                                                  the Texas Anti-
                                                                                      Texas Anti-

SLAPP statute, Texas Civil Practice & Remedies Code Section 27.001 et seq.:

                                           I
                                    SUMMARY OF REPLY

        Plaintiff Donald
        Plaintiff Donald L.
                         L. Hilton,
                            Hilton, Jr. (“Hilton” or
                                    Jr. ("Hilton" or "Plaintiff')
                                                     “Plaintiff”) has
                                                                  has sued
                                                                      sued Defendants
                                                                           Defendants for
                                                                                      for defamation
                                                                                          defamation

after Dr. Prause reported his campaign of harassment against Dr. Prause based on his personal

dislike for the subject matter of her academic research. Specifically, Dr. Prause made a complaint

                                                   – San
with the University of Texas Health Science Center —     Antonio (‘UT
                                                     San Antonio      Health —
                                                                 CUT Health  – SA”) after
                                                                               SA") after

learning that Dr. Hilton had repeatedly and falsely claimed that she appeared at the adult video

awards, implied that she appeared in pornography by attending such awards, and accused her of

sexually abusing children based on her affiliation with the Kinsey Institute. In retaliation, Hilton

                                                 1

2780403v.1
2780403v.1
             Case 5:19-cv-00755-JKP Document 17 Filed 08/22/19 Page 2 of 21



sued Dr. Prause for defamation based
                for defamation based on
                                     on this
                                        this exercise of Dr.
                                             exercise of Dr. Prause's
                                                             Prause’s right to free
                                                                      right to free speech
                                                                                    speech and

                          filed aa motion
petition. Defendants have filed    motion to
                                          to dismiss
                                             dismiss Hilton's
                                                     Hilton’s suit
                                                              suit pursuant
                                                                   pursuant to
                                                                            to the
                                                                               the Texas
                                                                                   Texas Anti-
                                                                                         Anti-

SLAPP statute, which provides a substantive mechanism for early dismissal of frivolous lawsuits

that infringe
that          on aa party's
     infringe on    party’s right
                            right to
                                  to free speech, right
                                     free speech,       to petition,
                                                  right to petition, and
                                                                     and right
                                                                         right of
                                                                               of association.
                                                                                  association.

        Shortly before Defendants'
        Shortly before Defendants’ Anti-SLAPP
                                   Anti-SLAPP motion was due, Hilton moved for leave to amend

his pleadings to assert new claims of defamation based on substantially different facts. Before

Defendants had an opportunity to file a response in opposition to the motion for leave, the Court

granted Plaintiffs
granted Plaintiff’s motion
                    motion for
                           for leave to amend.
                               leave to amend. In
                                               In responding
                                                  responding to
                                                             to Defendants'
                                                                Defendants’ motion
                                                                            motion to
                                                                                   to dismiss,
                                                                                      dismiss,

Plaintiff now argues that the motion to dismiss should be denied because it did not address claims

in the proposed petition, even though leave had not been granted for the amendment at the time

that Defendants'
that Defendants’ motion
                 motion to
                        to dismiss
                           dismiss was
                                   was filed.
                                       filed. Because Plaintiff has brought new claims against

Dr. Prause, the Anti-SLAPP statute allows her sixty (60) days to prepare briefing explaining why

these new claims should also be dismissed under the statute. Thus, dismissal of these new claims

is premature, and Defendants are entitled to sixty days from the date of the amended filing to

submit supplemental briefing on the newly added claims. Additionally, Defendants assert that the

Court’s ruling
Court's        on Defendants'
        ruling on Defendants’ motion
                              motion to
                                     to dismiss
                                        dismiss should
                                                should be
                                                       be stayed
                                                          stayed pending
                                                                 pending the
                                                                         the Fifth
                                                                             Fifth Circuit
                                                                                   Circuit Court
                                                                                           Court

of Appeals'
of Appeals’ ruling
            ruling on two pending appeals, which directly address whether the Texas Anti-SLAPP

statute is a substantive rule that must be enforced in the federal courts.

        Defendants will further show that their motion to dismiss should be granted because: (1)

the Anti-SLAPP statute is a substantive law, rather than a procedural rule, that should be applied

in the federal courts; (2) Hilton has failed to establish by clear and specific evidence a prima facie

case for each essential element of his defamation action; and (3) Defendants have conclusively

proved affirmative defenses in response to
                            in response to Hilton's
                                           Hilton’s defamation
                                                    defamation claims.
                                                               claims.


                                                    2

2780403v.1
2780403v.1
             Case 5:19-cv-00755-JKP Document 17 Filed 08/22/19 Page 3 of 21



                                   II
    MOTION TO STAY PROCEEDINGS TO ALLOW FOR SUPPLEMENTAL BRIEFING
               AND/OR PENDING RULING BY COURT OF APPEALS

          Because the Court has allowed Plaintiff to file amended pleadings that substantially change

the factual background and nature of his defamation claims against the Defendants, Defendants

are entitled
are          to an
    entitled to an additional
                   additional sixty
                              sixty (60)
                                    (60) days
                                         days to
                                              to file
                                                 file supplemental
                                                      supplemental briefing
                                                                   briefing showing
                                                                            showing why
                                                                                    why Plaintiffs
                                                                                        Plaintiff’s

new allegations are also subject to dismissal under the Texas Anti-SLAPP statute. T
                                                                                  TEX. CIV.
                                                                                   EX. CIV.

PRAC. & REM.
PRAC.   REM. CODE
             CODE § 27.003(b). Defendant hereby objects to the dismissal of these newly

asserted claims on the grounds that they are premature, and seek a sixty days from the date that

such claims were filed to provide supplemental briefing on their motion to dismiss. See Doc. No.

6, incorporated by reference.

          Additionally, Defendants hereby move to stay the proceeding until the Fifth Circuit has

ruled on the pending cases Klocke v. Watson,
                                     Watson, No. 17-11320 (orally argued Sept. 5, 2018) and Van
                                                                                            Van

                                            present the
Dyke v. Retzlaff, No. 18-40710. These cases present the issue
                                                        issue of
                                                              of whether
                                                                 whether Texas’ Anti-SLAPP law
                                                                         Texas' Anti-SLAPP

                                                            courts.1 Hon. Lee Rosenthal, the Chief
is a substantive law that should be enforced in the federal courts.1

Judge for the Southern District of Texas, has stayed a similar cases turning on the enforceability

                  statute in
of the Anti-SLAPP statute in federal
                             federal court
                                     court pending
                                           pending the
                                                   the Fifth
                                                       Fifth Circuit's
                                                             Circuit’s decision
                                                                       decision in
                                                                                in Klocke v. Watson.
                                                                                             Watson.

See No. 4:18-CV-03946, Compass Bank v. Keller, Doc. No. 35, entered July 16, 2019.

                                    III
          OBJECTIONS TO
          OBJECTIONS TO EVIDENCE ATTACHED TO
                        EVIDENCE ATTACHED TO PLAINTIFF’S RESPONSE
                                             PLAINTIFF'S RESPONSE

                     hereby object
          Defendants hereby object to
                                   to the
                                      the evidence attached to
                                          evidence attached to Plaintiff's
                                                               Plaintiff’s response
                                                                           response to
                                                                                    to Defendants'
                                                                                       Defendants’

motion to dismiss, on the following grounds:

     •   Defendants object to Document Nos. 9-2 through 9-9 of   of Plaintiff's
                                                                     Plaintiff’s response
                                                                                 response on
                                                                                          on the
                                                                                             the grounds
                                                                                                 grounds
          that they
          that they are
                    are irrelevant to Plaintiff's
                        irrelevant to Plaintiff’s claims.
                                                  claims. In
                                                          In responding
                                                             responding to
                                                                         to Defendants'
                                                                            Defendants’ motion,
                                                                                          motion, Hilton
                                                                                                  Hilton
          attaches the affidavits of seven individuals who claim that Dr. Prause unfairly reported

1
               Appellant’s Brief, Reply and Letter Supplement in Van Dyke v. Retzlaff
 Copies of the Appellant's                                                     Retzlaff are attached hereto
as Exhibits A, B, and C for the Court's
                                Court’s review, and are hereby incorporated herein by reference.
                                                     3

2780403v.1
2780403v.1
             Case 5:19-cv-00755-JKP Document 17 Filed 08/22/19 Page 4 of 21



        them for harassment based on their online postings and other activities. See Doc. Nos. 9-
        2 to 9-9. However, Defendants object to these exhibits on the grounds that they are totally
        irrelevant to
        irrelevant to Defendants'
                      Defendants’ motion
                                  motion or
                                         or Plaintiff's
                                            Plaintiff’s response,
                                                        response, in
                                                                  in that
                                                                     that they
                                                                          they do not provide any
        evidence for the key issues of whether Dr. Prause appears in pornography and/or attends
        the Adult Video Awards, whether Hilton accused her of sexually abusing children, or
        whether Hilton harassed Dr. Prause.

   •   Defendants further objects that Document Nos. 9-2 through 9-9 are inadmissible for the
        purpose of establishing that Dr. Prause made false reports of harassment against Dr. Hilton
        in this case. Under FED.
                              FED. R. E VID. 404,
                                       EvID. 404, evidence   of aa person's
                                                   evidence of     person’s character
                                                                            character is
                                                                                      is not
                                                                                         not admissible
        to prove that on a particular occasion, the person acted in accordance with the character or
               FED. R. E
        trait. FED.      VID. 404(a). Also, evidence of a crime, wrong or other at is not admissible
                        EvID.
        to prove
        to prove aa person's
                    person’s character
                             character in
                                       in order
                                          order to
                                                to show
                                                   show that
                                                        that on
                                                             on a particular occasion the person acted
                                                                  Accordingly, Defendants'
        in accordance with that character. Id. at 404(b). Accordingly,          Defendants’ object
                                                                                              object to
                                                                                                     to
        Document Nos. 9-2 through 9-9, and request that the Court exclude them from
        consideration when
        consideration   when ruling
                              ruling on
                                     on Defendants'
                                        Defendants’ motion
                                                      motion to
                                                              to dismiss.
                                                                  dismiss.

   •   Defendants object to Paragraph 19 of   of Hilton's
                                                   Hilton’s affidavit
                                                             affidavit in
                                                                       in support
                                                                          support of
                                                                                  of his
                                                                                      his response
                                                                                          response
        (Document No. 9-1) on the grounds that he has asserted matters that are not within his
        personal knowledge. A sworn statements in opposition to a motion must be based on
        personal knowledge. See, e.g., FED.
                                        FED. R. Civ.
                                                 CIV. P. 56(e). In Paragraph 19, Hilton claims that
        Dr. Prause has falsely accused other individuals of harassment or wrongdoing, but has not
        demonstrated that he has any personal knowledge of the facts and circumstances of these
        other incidents. Thus, Defendants object to Paragraph 19 and ask that it be excluded when
        ruling on
        ruling on Defendants'
                  Defendants’ motion.
                                motion. Defendant further objects to this paragraph contains legal
        arguments rather that assertions of fact. Galindo v. Precision Am. Corp., 754 F.2d 1212,
        1216 (5th Cir. 1985).

   •   Defendants object
        Defendants    object to
                              to certain
                                  certain statements
                                          statements in   Hilton’s affidavit
                                                       in Hilton's affidavit on
                                                                             on the
                                                                                 the grounds
                                                                                     grounds that
                                                                                             that he
                                                                                                  he is
                                                                                                     is
        incompetent to provide such testimony. An affiant is not competent to provide testimony
        if the basis of the testimony is speculation, intuition, or rumors about matter remote from
                       See, e.g.,
        that person. See,   e.g., Visser
                                   Visser v. Packer Eng'g
                                          v. Packer  Eng’g Assoc.,
                                                            Assoc., 924 F.2d 665, 669 (7th Cir. 1991).
                          competent to
        Hilton is not competent         to testify
                                            testify that
                                                    that "the
                                                          “the real
                                                               real reason   Prause lodged her false
                                                                     reason Prause
        complaints…is because
        complaints...is   because I’m     on expert
                                     I'm on           on the
                                               expert on  the subject
                                                              subject of
                                                                       of how
                                                                          how pornography
                                                                                pornography adversely
                                                                                             adversely
        impacts the
        impacts  the brain."
                     brain.” See Doc. No. 9-1, p. 7-8, ¶16.

   •   Defendants object
        Defendants   object to
                             to certain
                                 certain statements
                                         statements inin Hilton's
                                                         Hilton’s affidavit on the grounds that they are
        argumentative statements that are not proper fact or opinion testimony. Thomas v. Atmos
        Energy Corp., 223 Fed. Appx. 369, 374 (5th Cir. 2007). If Hilton intends to provide expert
        testimony in his affidavit, he must first establish himself as an expert, which he has failed
        to do. Even if he is deemed an expert, he has not provided sufficient facts to support his
                                   FED. R. E
        opinions as required by FED.           VID. 702. Defendants therefore object to the following
                                             EVID.
        argumentative andand conclusory      statements in
                               conclusory statements      in his
                                                              his affidavit:
                                                                   affidavit: "Nicole
                                                                               “Nicole Prause
                                                                                       Prause is
                                                                                               is aa vocal
                                                                                                     vocal
        advocate in
        advocate  in favor of pornography"
                     favor of  pornography” (Doc.
                                               (Doc. 9-1,        “Prause has
                                                       9-1, ¶3); "Prause  has published
                                                                              published papers
                                                                                        papers suggesting
                                                                                               suggesting
        that pornography
        that pornography is is aa harmless
                                  harmless activity
                                            activity that
                                                      that does
                                                            does not
                                                                  not cause
                                                                      cause addiction"
                                                                             addiction” (Doc.
                                                                                        (Doc. 9-1,  ¶3); "I
                                                                                              9-1, ¶3);  “I
                that the
        believe that  the people
                          people associated
                                   associated with
                                               with the
                                                     the Kinsey
                                                          Kinsey Institute
                                                                   Institute should
                                                                             should disavow Dr. Kinsey's
                                                                                    disavow Dr.  Kinsey’s
                                                    4

2780403v.1
2780403v.1
             Case 5:19-cv-00755-JKP Document 17 Filed 08/22/19 Page 5 of 21



       collaboration with
       collaboration  with pedophiles"
                             pedophiles” (Doc. 9-1, ¶3);  ¶3); "I
                                                               “I believe
                                                                  believe that
                                                                           that all
                                                                                all concerned
                                                                                    concerned citizens
                                                                                                citizens —–
       regardless of how they feel about whether pornography is addictive —         – should be repulsed
       by Table
       by         34 and
           Table 34  and the
                          the abuse
                              abuse that
                                      that lead
                                           lead to
                                                 to its
                                                    its creation"
                                                         creation” (Doc.
                                                                   (Doc. 9-1,   ¶5); "VSS...
                                                                          9-1, ¶5);  “VSS… [is][is] aa term
                                                                                                       term
       designed toto avoid
                     avoid the
                            the stigmatizing
                                stigmatizing term
                                               term pornography"
                                                      pornography” (Doc.
                                                                       (Doc. 9-1,
                                                                              9-1, ¶7); Dr. Prause has a
       “cozy relationship
       "cozy  relationship with
                           with the
                                 the pornography
                                     pornography industry”      and has
                                                     industry" and   has "ideological
                                                                         “ideological and
                                                                                       and cultural
                                                                                           cultural ties to
       the pornography   industry”   (Doc.
       the pornography industry" (Doc. 9-1, 9-1,  ¶8);  and “Prause  has  consistently taken the position
                                                        and "Prause has consistently taken the    position
       of the pornography industry, whether it relates to need for condoms in the porn industry or
       whether pornography
       whether  pornography is is addictive."
                                  addictive.” (Doc.
                                               (Doc. 9-1,
                                                        9-1, ¶9).

                                       IV
                     REPLY TO RESPONSE TO MOTION TO DISMISS

        Defendants would show that Plaintiff has failed to rebut the arguments and evidence set

forth in
forth    Defendants’ motion
      in Defendants' motion to
                            to dismiss,
                               dismiss, and
                                        and therefore
                                            therefore Plaintiff's
                                                      Plaintiff’s defamation claims related
                                                                  defamation claims related to
                                                                                            to Dr.
                                                                                               Dr.

Prause’s report
Prause's        to UT
         report to UT Health-SA
                      Health-SA should be dismissed as a matter of law

    A. The Texas Anti-SLAPP Statute is Substantive and Applies in Federal Court

    Hilton argues
    Hilton argues that
                  that this
                       this Court
                            Court should
                                  should deny Dr. Prause's
                                         deny Dr. Prause’s motion
                                                           motion to
                                                                  to dismiss
                                                                     dismiss because
                                                                             because the
                                                                                     the Anti-
                                                                                         Anti-

SLAPP statute is a procedural vehicle, and thus cannot be enforced in federal court. However, the

“procedural features
"procedural          [of the
            features [of the Anti-SLAPP statute] are designed to prevent substantive

consequences—the impairment of First Amendment rights and the time and expense of defending

against litigation
against            that has
        litigation that has no
                            no demonstrable merit.” Williams
                               demonstrable merit." Williams v. Cordillera, 2014 WL 2611746 at

*1-2 (S.D.Tex. 2014); Cuba v. Pylant, 814 F.3d 701, 706, n.6 (5th Cir. 2016). While the Fifth

Circuit has not yet decided whether the Texas Anti-SLAPP statute is enforceable in federal court,

it has held a similar Louisiana statute applies in federal court. Henry v. Lake Charles American

Press, LLC, 566 F.3d 164, 168-69 (5th Cir. 2009). The Fifth Circuit has also assumed, without

deciding, that the Texas Anti-SLAPP statute applies in federal court. Diamond Consortium, Inc.

v. Hammervold, P.L.C., 733 Fed. Appx. 151, 154 (5th Cir. 2018); Cuba, 814 F.3d at 706, n.6;

Pseudonym v. East Houston, 2018 WL 2392200 at *3 (S.D.Tex. 2018).




                                                    5

2780403v.1
2780403v.1
             Case 5:19-cv-00755-JKP Document 17 Filed 08/22/19 Page 6 of 21



    As Hilton acknowledges, the applicability of the Anti-SLAPP statute in this Court turns on an

Erie analysis, which holds that a federal court sitting in diversity must apply state substantive law

and federal procedural law. Erie R. R. Co. v. Tomkins, 304 U.S. 64, 78 (1939). The First, Second

and Ninth Circuits have founds that anti-SLAPP statutes apply in federal court as state substantive

policy. See Godin v. Schencks, 629 F.3d 79, 88-92 (1st Cir. 2010); Liberty Synergistics Inc. v.

Microflo Ltd., 718 F.3d 138, 148 (2d Cir. 2013); U.S. ex rel Newsham v. Lockheed Missiles &

Space Co., 190 F.3d 963, 972-73 (9th Cir. 1999). Currently, there are two cases pending in the

Fifth Circuit Court of Appeals on the issue of whether the Texas Anti-SLAPP statute is substantive

and therefore enforceable in the federal courts. See Klocke v. Watson,
                                                               Watson, No. 17-11320 (orally argued

Sept. 5, 2018) and Van
                   Van Dyke v. Retzlaff, No. 18-40710.

    Hilton cites federal district court cases in the Western District of Texas as authority for the

position that the Anti-SLAPP statute is procedural, rather than substantive, and therefore cannot

be applied in federal court. See Doc. No. 9, p. 5, citing NP.
                                                          N.P.U.,
                                                              U, Inc. v. Wilson
                                                                         Wilson Audio Specialties,

Inc., 343 F.Supp.3d 661 (W.D. Oct. 29, 2018); Rudkin v. Roger Beasley Imports, Inc., No. A-17-

CV-849-LY, 2018 WL 2122561 (W.D. Tex. Dec. 28, 2017). In both cases, the district court

followed Judge
followed       Graves’ dissent
         Judge Graves' dissent in
                               in Cuba v. Pylant, in which he reasoned that the Anti-SLAPP

statute was merely procedural, and that it conflicts with Rule 12 and 56 of the Federal Rules of

                 N.P.U.,
Civil Procedure. NP. U, Inc., 343 F.Supp.3d a *5-6; Rudkin, 2018 WL 2122561 at *6.

    However, there is no conflict between the Federal Rules of Civil Procedure and the Anti-

               “While the
SLAPP statute. "While the TCPA
                          TCPA provides
                               provides aa procedural
                                           procedural mechanism
                                                      mechanism for
                                                                for early dismissal, it
                                                                    early dismissal, it

ultimately provides a basis for dismissal that is inextricably tied to the substantive nature of

Plaintiff’s claims
Plaintiffs  claims [...]
                   […] [The
                         [The TCPA] is functionally
                              TCPA] is functionally substantive
                                                    substantive and
                                                                and does
                                                                    does not
                                                                         not conflict with the
                                                                             conflict with the

Federal Rules
Federal Rules of
              of Civil
                 Civil Procedure
                       Procedure by
                                 by simply
                                    simply providing
                                           providing aa basis
                                                        basis for dismissal of
                                                              for dismissal of certain
                                                                               certain claims.”
                                                                                       claims."


                                                 6

2780403v.1
2780403v.1
             Case 5:19-cv-00755-JKP Document 17 Filed 08/22/19 Page 7 of 21



Allen v. Heath, 2016 WL 7971294 at *3 (E.D.Tex. 2016) report and recomm. adopted, 2016 WL

3033561 (E.D.Tex., 2016); see also Banik v. Tamez, 2017 WL 1228498 at *3 (S.D.Tex. 2017).

        A review under Rule 12(b)(6) is fundamentally different than an Anti-SLAPP analysis.

Under Rule 12(b)(6), the court limits its review to the pleadings. Spivey v. Robertson, 197 F.3d

772, 774 (5th Cir. 1999). A court ruling on an Anti-SLAPP motion reviews not only the pleadings,

but also all affidavits filed in support. Cuba, 814 F.3d at 711 (quoting TEX.
                                                                         TEX. CIV.
                                                                              CIV. PRAC.
                                                                                   PRAC. & REM.
                                                                                           REM.

CODE §27.006(a)). A party may also seek limited discovery relevant to the motion, TEX.
CODE                                                                              TEX. CIV.
                                                                                       CIV.

PRAC. & REM.
PRAC.   REM. CODE                                       “at war"
             CODE §27.006(b). Neither is the Anti-SLAPP "at war” with
                                                                 with Rule
                                                                      Rule 56.
                                                                           56. While
                                                                               While

complementary, the Anti-SLAPP mechanism is simply different than Rule 56. Cuba, 814 F.3d at

711. While Rule 56 is broader than an anti-SLAPP statute, both require a party to make an

evidentiary showing to demonstrate a claim is viable; anti-SLAPP statutes are simply targeted to

a narrower set of claims implicating the First Amendment. Applying the Louisiana SLAPP statute,

                                      burden under
                         non-movant’s burden
the Fifth Circuit held a non-movant's        under is
                                                   is similar
                                                      similar to
                                                              to that
                                                                 that under
                                                                      under Rule
                                                                            Rule 56.
                                                                                 56. See Lozovyy

v. Kurtz, 813 F.3d 576, 585 (5th Cir. 2015); Henry, 813 F.3d at 175.

        Additionally, there
        Additionally, there have
                            have been
                                 been significant
                                      significant developments
                                                  developments in
                                                               in case
                                                                  case law
                                                                       law effecting
                                                                           effecting the
                                                                                     the Court's
                                                                                         Court’s

Erie analysis since the NP.
                        N.P.U.,
                            U., Inc. and Rudkin cases cited by Hilton. First, a federal district court

                                                                to dismiss
in California has recently applied the Texas Anti-SLAPP statute to dismiss Stormy Daniels’s
                                                                           Stormy Daniels's

defamation claims against President Trump. Clifford v. Trump, 2018 WL 4997419 at *5, *6-8

      Cal.2018). This case involves the defamation claims brought by Hilton against Dr. Prause,
(C.D. Ca1.2018).

a California resident. While he could have sued Dr. Prause in California, where the Ninth Circuit

has found that Anti-SLAPP statutes are substantive and therefore must be applied in federal courts,

he instead chose to sue her in Texas courts. If this Court were to find that the Texas Anti-SLAPP

is procedural and should not be applied to this case, this ruling would run afoul of the twin aims


                                                  7

2780403v.1
2780403v.1
             Case 5:19-cv-00755-JKP Document 17 Filed 08/22/19 Page 8 of 21



of the Erie rule: discouragement of forum-shopping and avoidance of inequitable administration

of the laws. Gasperini v. Ctr. for
                                for Humanities, 518 U.S. 415, 428 (1996).

        Second, and more importantly, the Fifth Circuit has recently issued an opinion that

precludes a federal court from interpreting a federal rule in a manner that strips a defendant of the

right to assert an evidentiary defense provided by a Texas statute. Coleman v. United States, 912

F.3d 824, 831-32 (5th Cir. 2019). In Coleman, a plaintiff argued that T
                                                                      TEX. CIV. PRAC.
                                                                       EX. CIV. PRAC. & REM.
                                                                                        REM.

CODE §74.401, a Texas statute providing the standard for qualifications of medical experts, was
CODE

purely procedural,
purely procedural, and
                   and thus
                       thus the
                            the expert's
                                expert’s qualification
                                         qualification must
                                                       must instead
                                                            instead be
                                                                    be governed
                                                                       governed by
                                                                                by FED.
                                                                                   FED. R. Civ.
                                                                                           CIV. P.

702. The Fifth Circuit found that the Texas statute must be enforced because although it was an

evidentiary rule, it was so intertwined with the state substantive rule that the state law excluding

evidence must be followed in order to give full effect to the state law. Id. at 832-33. Additionally,

        CIV. P. 601
FED. R. Civ.
FED.                specifically provides
                601 specifically provides that
                                          that in
                                               in civil suits, state
                                                  civil suits, state law governs the
                                                                     law governs the witness's
                                                                                     witness’s

competency regarding a claim or defense for which state law supplies the rule of decision. Id.

        The Coleman decision is applicable to whether this Court should find that the Texas Anti-

SLAPP statute is at least partially substantive and thus should be applied in federal court. Under

FED. R. Civ.
FED.    CIV. P. 302, state law governs the effect of a presumption regarding a civil claim or defense

                                                   FED. R. Civ.
for which state law supplies the rule of decision. FED.    CIV. P. 302. The Fifth Circuit has

acknowledged that the provisions of the Texas Anti-SLAPP introduce
                                                         introduce aa "burden-shifting
                                                                      “burden-shifting dynamic,

discovery prevention,
discovery prevention, and
                      and mandatory
                          mandatory attorney's
                                    attorney’s fees."
                                               fees.” Block v. Tanenhaus, 815 F.3d 218, n.3 (5th

Cir. 2016). The Anti-SLAPP statute clearly provides that a movant has an initial burden to show,

by a preponderance of the evidence, that the claim against him is protected, and then shifts the

burden to the respondent to provide, by clear and convincing evidence, a prima facie case for each

element of his claim. TEX.
                      TEX. CIV.
                           CIV. PRAC.
                                PRAC. & REM.
                                        REM. CODE
                                             CODE §27.003. The advisory notes to Rule 302


                                                 8

2780403v.1
2780403v.1
             Case 5:19-cv-00755-JKP Document 17 Filed 08/22/19 Page 9 of 21



explain that
explain that aa state
                state law must be
                      law must be applied
                                  applied if “the burden
                                          if "the burden of
                                                         of proof
                                                            proof question ha[s] to
                                                                  question ha[s] to do
                                                                                    do with
                                                                                       with aa

substantive element
substantive element of
                    of the
                       the claim
                           claim or
                                 or defense."
                                    defense.” Comm. Notes, FED.
                                                           FED. R. Civ.
                                                                   CIV. P. 302. Because the

Anti-SLAPP statute imposes a rebuttable presumption and shifts the burden of proof to plaintiff to

provide evidence
provide evidence of
                 of each
                    each claim
                         claim of
                               of his
                                  his cause of action,
                                      cause of action, it must be
                                                       it must be applied
                                                                  applied to
                                                                          to aa plaintiffs
                                                                                plaintiff’s claims
                                                                                            claims

      FED. R. Civ.
under FED.    CIV. P. 302.

        Coleman mandates the same result under FED.
                                               FED. R. CIV.
                                                       CIV. P. 501, which holds that state law

also governs privilege regarding a civil claim or defense for which state law supplies the rule of

          FED. R. Civ.
decision. FED.    CIV. P. 501. The Texas legislature embedded within the Anti-SLAPP statute a

provision expressing
provision            that the
          expressing that the legislature
                              legislature considers the statute
                                          considers the statute aa "state
                                                                   “state law
                                                                          law govern[ing] privilege
                                                                              govern[ing] privilege

regarding aa claim
regarding    claim or
                   or defense"
                      defense” because
                               because it
                                       it expressly
                                          expressly refers
                                                    refers to
                                                           to the
                                                              the statute
                                                                  statute as
                                                                          as governing
                                                                             governing privilege
                                                                                       privilege

considerations. TEX. CIV.
                TEX. CIV. PRAC.
                          PRAC. & REM.
                                  REM. CODE          “This chapter
                                       CODE §27.011. "This chapter does
                                                                   does not abrogate or
                                                                        not abrogate or

lessen any
lessen any other
           other defense,
                 defense, remedy,
                          remedy, immunity, or privilege
                                  immunity, or privilege available[.]"
                                                         available[.]” Id. The Texas Supreme

Court considers First Amendment activities, including the right to form and discuss unpopular

views, and the right to associate, as the basis for qualified privilege. Ex Parte Lowe, 887 S.W.2d

                                                         statute is
1, 2-3 (Tex.1994). The express purpose of the Anti-SLAPP statute    “to encourage
                                                                 is "to encourage and
                                                                                  and safeguard
                                                                                      safeguard

the constitutional
the constitutional rights
                   rights of
                          of persons
                             persons to
                                     to petition,
                                        petition, speak
                                                  speak freely, [and] associate
                                                        freely, [and] associate freely[.]”T EX. CIV.
                                                                                freely[.]"TEx.  CIV.

PRAC. & REM.
PRAC.   REM. CODE
             CODE §27.002. Because the Anti-SLAPP statute governs the application of

                     safeguarded under
qualified privileges safeguarded       the First
                                 under the First Amendment,
                                                 Amendment, and
                                                            and because
                                                                because it
                                                                        it is
                                                                           is aa "defense
                                                                                 “defense for
                                                                                          for which
                                                                                              which

state law
state law supplies
          supplies the
                   the rules of decision,”
                       rules of decision," Coleman’s                                  case.2
                                           Coleman's holding squarely applies in this case.2

                                                                                      Plaintiff’s
    Accordingly, the Court may apply the Anti-SLAPP statute to this case, and dismiss Plaintiffs

claims against Dr. Prause for the reasons stated in her motion to dismiss.




2
2The Fifth Circuit's
           Circuit’s recent ruling in Coleman has been noted as applicable to the pending appeal in Van
Dyke v. Retzlaff, No. 18-40710. See Exhibit 3, attached hereto.
                                                    9

2780403v.1
2780403v.1
         Case 5:19-cv-00755-JKP Document 17 Filed 08/22/19 Page 10 of 21



    B. Hilton Fails to Bring Clear and Specific Evidence to Support All Elements of his
       Defamation Cause of Action
                            statute to
    To apply the Anti-SLAPP statute to Plaintiff's
                                       Plaintiff’s claims, the Court
                                                   claims, the Court must
                                                                     must first
                                                                          first determine
                                                                                determine whether
                                                                                          whether

Defendants have
Defendants have shown,
                shown, by
                       by aa preponderance
                             preponderance of
                                           of the
                                              the evidence,
                                                  evidence, that
                                                            that Hilton's
                                                                 Hilton’s claims
                                                                          claims are
                                                                                 are based
                                                                                     based on,
                                                                                           on,

relate to, or respond to her rights of free speech and of association. In re Lipsky, 460 S.W.3d 579,

                                            “agreed that
586 (Tex.2015). In his response, Hilton has "agreed that if
                                                         if the
                                                            the TCPA does apply
                                                                TCPA does apply in
                                                                                in federal
                                                                                   federal court,
                                                                                           court,

Defendant Prause
Defendant Prause has
                 has triggered
                     triggered its
                               its provisions."
                                   provisions.” See Doc. No. 6, p. 21. Thus, the burden now shifts

to Hilton to establish by clear and specific evidence a prima facie case for each essential element

of his defamation action. In re Lipsky, 460 S.W.3d at 590. He fails to bring such evidence.

                                               and Must
    1. Hilton is Limited Purpose Public Figure and Must Prove
                                                        Prove the
                                                              the Falsity
                                                                  Falsity of
                                                                          of Defendants'
                                                                             Defendants’
       Allegedly Defamatory Statements

    Hilton has
    Hilton     failed to
           has failed to bring
                         bring clear and specific
                               clear and specific evidence
                                                  evidence for the falsity
                                                           for the falsity of
                                                                           of Defendants'
                                                                              Defendants’ allegedly
                                                                                          allegedly

defamatory statements against him. He has the burden of proving this element of his defamation

claims because he is a limited purpose public figure for the purposes of this lawsuit. See Casso v.

Brand, 776 S.W.2d 551, 554 (Tex.1989) (holding that public officials and public figures must

prove falsity of statement made by non-media defendant).

    While not required for private figures suing non-media defendants over private matters, a

public figure plaintiff is require to prove the falsity of a statement made by a non-media defendant

when suing for defamation related to a matter of public concern. Id.; Van Der Linden v. Khan,

                              – Fort Worth 2017, pet. denied) (holding that falsity was an
535 S.W.3d 179, 200 (Tex.App. —

element of
element of aa public
              public figure's
                     figure’s claim
                              claim for
                                    for defamation).
                                        defamation).

    Public figures fall into two categories: (1) all-purpose, or general-purpose, public figures, and

(2) limited-purpose public figures. WFAA-TV,
                                    WFAA-TV, Inc. v. McLemore, 978 S.W.2d 568, 571 (Tex.

1998). Limited-purpose public figures are only public figures for a limited range of issues


                                                 10

2780403v.1
2780403v.1
         Case 5:19-cv-00755-JKP Document 17 Filed 08/22/19 Page 11 of 21



surrounding a particular public controversy. Id. To determine whether an individual is a limited

purpose public figure, the Fifth Circuit has developed a three part test:

    (1) the controversy at issue must be public both in the sense that people are discussing it and
        people other than the immediate participants in the controversy are likely to feel the impact
        of its resolution;
    (2) the plaintiff must have more than a trivial or tangential role in the controversy; and
        the alleged
    (3) the alleged defamation
                     defamation must
                                must be
                                     be germane
                                        germane toto the
                                                     the plaintiffs
                                                          plaintiff’s participation
                                                                      participation in the controversy.
                                                                                    in the controversy.

Trotter v. Jack Anderson Enters., Inc., 818 F.2d 431, 433 (5th Cir. 1987).

    Hilton’s pleadings
    Hilton's pleadings clearly
                       clearly show
                               show that
                                    that the
                                         the controversy at issue
                                             controversy at       is public
                                                            issue is public and
                                                                            and people
                                                                                people other than

the parties to this lawsuit are likely to feel the impact of resolution. Hilton alleges that he is an

“internationally recognized
"internationally recognized expert on the
                            expert on the subject
                                          subject of
                                                  of how
                                                     how pornography
                                                         pornography impacts
                                                                     impacts the
                                                                             the brain"
                                                                                 brain” who
                                                                                        who has
                                                                                            has

published papers
published papers in “prominent academic
                 in "prominent academic journals
                                        journals and textbooks demonstrating that pornography

can lead
can      to actual
    lead to actual addiction,"
                   addiction,” and
                               and has
                                   has "testified
                                       “testified before
                                                  before government,
                                                         government, academic
                                                                     academic and
                                                                              and religious
                                                                                  religious

organizations all
organizations all over
                  over the
                       the world"
                           world” on
                                  on this
                                     this topic.
                                          topic. See Doc. No. 1-1, ¶10, Doc. No. 8, ¶14. He claims

that Dr.
that Dr. Prause
         Prause has
                has critiqued
                    critiqued Hilton's
                              Hilton’s work
                                       work "Mil
                                            “[i]n her
                                                  her papers
                                                      papers and
                                                             and other
                                                                 other forums,"
                                                                       forums,” and
                                                                                and that
                                                                                    that Hilton
                                                                                         Hilton has
                                                                                                has

responded in
responded in "literature
             “literature and
                         and his
                             his lectures” as part
                                 lectures" as part of
                                                   of "an
                                                      “an important
                                                          important debate
                                                                    debate between
                                                                           between the
                                                                                   the two
                                                                                       two in
                                                                                           in the
                                                                                              the

literature and in the lecture halls about the state of the science as it relates to pornography and

public health
public health hazards."
              hazards.” See Doc. No. 1-1, ¶11, Doc. No. 8, ¶15.

    The matter
    The matter in
               in controversy
                  controversy here
                              here is the manner
                                   is the manner in
                                                 in which
                                                    which Hilton
                                                          Hilton has
                                                                 has "responded
                                                                     “responded in the literature
                                                                                in the literature

                                                     and conclusions
and his lectures by challenging both the methodology and             of Defendant
                                                         conclusions of Defendant Prause's
                                                                                  Prause’s

work.” See Doc. No. 1-1, ¶11, Doc. No. 8, ¶15. Dr. Prause has provided video recordings and
work."

other evidence to show that Hilton has engaged in a pattern of harassment and attempted to

disparage her work by making false claims about her affiliations and potential bias in multiple

public fora. Specifically, he has attempted to discredit her work and the conclusions of her studies

by claiming,
by claiming, at
             at public
                public appearances,
                       appearances, that
                                    that she
                                         she is “pro-pornography,” appears
                                             is "pro-pornography," appears at
                                                                           at the
                                                                              the Adult Video


                                                  11

2780403v.1
2780403v.1
         Case 5:19-cv-00755-JKP Document 17 Filed 08/22/19 Page 12 of 21



Awards, was
Awards, was aa "porn
               “porn professional,"
                     professional,” "loves
                                    “loves [pornography]
                                           [pornography] too
                                                         too much"
                                                             much” to
                                                                   to comment
                                                                      comment on
                                                                              on the
                                                                                 the scientific
                                                                                     scientific

study of
study of pornography,"
         pornography,” and
                       and is
                           is affiliated
                              affiliated with
                                         with an
                                              an institution
                                                 institution that
                                                             that allegedly
                                                                  allegedly sexually abused minors.

See Doc. No. 6-1, ¶9. Dr. Prause has also shown that Hilton told a news reporter that Dr. Prause

had attended the Adult Video Awards in an attempt to convince the reporter to publish a news

article stating this. Id. It was this pattern of harassment that lead Dr. Prause to file a complaint

               – SA
with UT Health —    regarding Hilton's
                 SA regarding Hilton’s conduct.
                                       conduct. Id.

    Based on
    Based on the
             the foregoing, Dr. Prause
                 foregoing, Dr. Prause and
                                       and Hilton's
                                           Hilton’s own
                                                    own pleadings
                                                        pleadings show
                                                                  show that
                                                                       that this
                                                                            this controversy
                                                                                 controversy is
                                                                                             is

public in that people are discussing it, and people other than the parties will feel the impact of its

resolution. Dr. Prause has shown that she and a research assistant were both contacted by a news

reporter regarding
reporter           Hilton’s claims
         regarding Hilton's claims that
                                   that Dr.
                                        Dr. Prause
                                            Prause attended
                                                   attended the
                                                            the Adult
                                                                Adult Video
                                                                      Video Awards,
                                                                            Awards, so
                                                                                    so that
                                                                                       that they
                                                                                            they

could provide comment before an article was published. Hilton admits that his criticisms of Dr.

Prause are part of the public debate regarding whether pornography is addictive, and admits that

this issue is one that involves a public health hazard. He further alleges that other researchers are

            Dr. Prause's
impacted by Dr. Prause’s allegedly
                         allegedly false
                                   false reports
                                         reports of
                                                 of harassment.
                                                    harassment. While
                                                                While Defendants
                                                                      Defendants obviously
                                                                                 obviously deny
                                                                                           deny

                               Hilton’s criticisms
these claims, it is clear that Hilton's criticisms will
                                                   will effect
                                                        effect not
                                                               not just
                                                                   just Hilton,
                                                                        Hilton, but
                                                                                but the
                                                                                    the other
                                                                                        other researchers
                                                                                              researchers

who claim that her research is biased or not credible because of her allegedly false reports of

harassment against them. Thus, Defendants have
                         Thus, Defendants have met
                                               met the
                                                   the first prong of
                                                       first prong of the
                                                                      the Fifth
                                                                          Fifth Circuit's
                                                                                Circuit’s three
                                                                                          three

part test for determining whether Hilton is a public figure for the purpose of his defamation claims.

Trotter, 818 F.2d at 433.

    Defendants can easily show that Hilton meets the second and third prongs of the limited

purposed public
purposed public figure
                figure test.
                       test. First,
                             First, it
                                    it is
                                       is clear
                                          clear that
                                                that Hilton's
                                                     Hilton’s role in this
                                                              role in this controversy
                                                                           controversy is
                                                                                       is not
                                                                                          not trivial
                                                                                              trivial or
                                                                                                      or

tangential, as
tangential, as the
               the grounds
                   grounds for
                           for Dr.
                               Dr. Prause's
                                   Prause’s complaint
                                            complaint to UT Health —
                                                                   – SA is the manner in which

Hilton disparaged her and her research when commenting on the public health issue of whether


                                                   12

2780403v.1
2780403v.1
         Case 5:19-cv-00755-JKP Document 17 Filed 08/22/19 Page 13 of 21



pornography is addictive, and interacting with members of the press on this topic. For the same

         Hilton’s participation
reasons, Hilton's participation in this public debate is clearly germane to his defamation claims

against Dr. Prause.

    Because Hilton is a therefore a limited purpose public figure, he is required to provide the

falsity of
falsity of Defendants'
           Defendants’ statements
                       statements to
                                  to UT
                                     UT Health
                                        Health —
                                               – SA.

                       Prove that
    2. Hilton Fails to Prove that Dr.
                                  Dr. Prause's
                                      Prause’s Statements Are False
                                               Statements Are False

    Defendants’ motion
    Defendants' motion to
                       to dismiss
                          dismiss Hilton's
                                  Hilton’s claims
                                           claims should
                                                  should be
                                                         be granted
                                                            granted because
                                                                    because Hilton
                                                                            Hilton has
                                                                                   has failed
                                                                                       failed to
                                                                                              to

                                         Dr. Prause's
provide clear and specific evidence that Dr. Prause’s statements
                                                      statements to
                                                                 to UT
                                                                    UT Health
                                                                       Health —
                                                                              – SA were false.

TEX. CIV.
TEX. CIV. PRAC.
          PRAC. & REM.
                  REM. CODE
                       CODE §27.005(c); In re Lipsky, 460 S.W.3d at 590.

    First, the
    First, the only
               only claims
                    claims that
                           that are
                                are ripe
                                    ripe for the Court's
                                         for the Court’s review
                                                         review are
                                                                are those
                                                                    those stated
                                                                          stated in
                                                                                 in Hilton's
                                                                                    Hilton’s Original
                                                                                             Original

Petition and repeated in her Amended Complaint. The deadline for Defendants to brief the

substantially new factual allegations will not expire until sixty days after her First Amended

Complaint was filed, and the Court had not granted Hilton leave to file the new pleadings at the

          Defendants’ motion
time that Defendants' motion to
                             to dismiss
                                dismiss was
                                        was filed.
                                            filed. Thus, any dismissal
                                                   Thus, any dismissal of
                                                                       of Hilton's
                                                                          Hilton’s claims
                                                                                   claims related
                                                                                          related

to Defendants'
to Defendants’ allegedly
               allegedly false
                         false statements
                               statements to
                                          to the
                                             the Texas
                                                 Texas Medical
                                                       Medical Board
                                                               Board or
                                                                     or public
                                                                        public medical
                                                                               medical journals
                                                                                       journals

are therefore premature. The remaining statements for which Hilton brings defamation claims

                                                                           – SA, in which she
against the Defendants are the reports included in her emails to UT Health —

                                                        “publicly claim[ing]
informed them that Hilton was sexually harassing her by "publicly claim[ing] that
                                                                             that [she]
                                                                                  [she] personally
                                                                                        personally

appear[s] in pornographic films, attend[s] the Adult Video Network awards, and molest[s] children

in [her] laboratory, because [she]
         laboratory, because [she] trained
                                   trained at
                                           at the
                                              the Kinsey
                                                  Kinsey Institute."
                                                         Institute.” See Doc. No. 8-8, p. 1.

    Hilton has failed to provide clear and specific evidence that he never stated and implied that

she appears in pornographic films. In the affidavit in support of his response, he includes a brief

footnote denying that he ever accused Dr. Prause of appearing in pornography. See Doc. No. 9-1,


                                                 13

2780403v.1
2780403v.1
         Case 5:19-cv-00755-JKP Document 17 Filed 08/22/19 Page 14 of 21



p. 6, n. 1. However, Hilton fails to address or deny the video evidence that he has appeared at

professional conferences
professional conferences and
                         and publicly
                             publicly stated
                                      stated that
                                             that Dr.
                                                  Dr. Prause
                                                      Prause is
                                                             is aa "porn
                                                                   “porn professional,"
                                                                         professional,” aa "porn
                                                                                           “porn prof,"
                                                                                                 prof,”

and appears that the Adult Video Awards, an awards show for pornography performers. See

Exhibit 6-1, ¶9(g)-(h), 10. Without denying these statements, or explaining the circumstances in

which he
which he made
         made them,
              them, Hilton
                    Hilton has
                           has failed to provide
                               failed to provide "clear
                                                 “clear and
                                                        and specific
                                                            specific evidence"
                                                                     evidence” that
                                                                               that they
                                                                                    they are
                                                                                         are false.
                                                                                             false.

    Hilton has also failed to provide clear and specific evidence that he never claimed that Dr.

Prause attended the Adult Video Awards. Instead, he actively admits that he did this, repeatedly,

in the affidavit in support of his response. See Doc. No. 9-1, ¶9. Although he cites Twitter

comments by Dr. Prause as evidence that she indeed attended these awards, none of these Twitter

comments actually state that Dr. Prause attended the awards show. Id. Unless Hilton was present

at the Adult Video Awards himself, he lacks any personal knowledge of whether Dr. Prause

attended the awards show. Regardless, Hilton has failed to bring any clear and specific evidence

that Dr. Prause made a false statement when she reported that Hilton was repeatedly claiming that

she attended the Adult Video Awards.

    Hilton also fails to provide clear and specific evidence that Dr. Prause made a false statement

when she reported his repeated allegations that she sexually abuses children as part of her research

based on her affiliation with the Kinsey Institute. Dr. Prause has provided her own declaration

providing sworn proof that Hilton accused her of this, as well as the declaration of a third party

witness. See Doc. Nos. 6-1, 6-10. In the affidavit attached to his response, Hilton admits that he

asked Dr.
asked Dr. Prause
          Prause if
                 if she
                    she "supported
                        “supported Dr.
                                   Dr. Kinsey's
                                       Kinsey’s willingness
                                                willingness to
                                                            to collaborate
                                                               collaborate with
                                                                           with pedophiles."
                                                                                pedophiles.” See

Doc. No. 9-1, ¶4. While he essentially admits that he has accused researchers at the Kinsey

Institute of "collaborat[ing]
Institute of “collaborat[ing] with
                              with pedophiles,"
                                   pedophiles,” he claims that this is not equivalent accusing Dr.

Prause of abusing children herself. Id. at ¶5. However, Hilton fails to address or deny his own


                                                  14

2780403v.1
2780403v.1
         Case 5:19-cv-00755-JKP Document 17 Filed 08/22/19 Page 15 of 21



statements at the Northwest Coalition for Healthy Intimacy in 2014, in which he stated that Dr.

Prause advocated for teenagers to use pornography, had trained at the Kinsey Institute, that the

Kinsey Institute had collaborated with pedophiles to time their sexual abuse of children, and that

“this is
"this    where modern
      is where modern sexology
                      sexology is
                               is being
                                  being driven."
                                        driven.” See Doc. No. 6-1, ¶9(i), (j). A reasonable listener

could understand that Hilton was implying that Dr. Prause had personally been involved in the

alleged abuse of children, by hearing her criticized by her affiliation with the Kinsey Institute,

hearing that
hearing that the
             the Kinsey
                 Kinsey Institute allegedly abused
                        Institute allegedly abused children,
                                                   children, and
                                                             and hearing
                                                                 hearing that
                                                                         that "this
                                                                              “this is where modern
                                                                                    is where modern

sexology is
sexology is being
            being driven."
                  driven.”      Outlet Co. v. International Sec. Grp., 693 S.W.2d 621, 626

              Antonio 1985,
(Tex.App.—San Antonio 1985, writ
                            writ red
                                 ref’d n.r.e.);
                                       n.r.e.); Houseman v. Publicaciones Paso Del Norte, S.A.

de C.V.,
   C. V.., 242 S.W.3d 518, 525 (Tex.App.—El Paso 2007, no pet.) (it is not necessary that every

listener understand the reference, as long as some reasonable listeners can understand it). Thus,

Hilton has also failed to provide clear and specific evidence that his statements regarding Dr.

Prause’s affiliation
Prause's affiliation with
                     with sexual
                          sexual abuse
                                 abuse of
                                       of minors
                                          minors at
                                                 at the
                                                    the Kinsey
                                                        Kinsey Institute
                                                               Institute is
                                                                         is false.
                                                                            false.

    It appears that
    It appears that the
                    the real
                        real crux
                             crux of
                                  of Hilton's
                                     Hilton’s outrage
                                              outrage is Dr. Prause's
                                                      is Dr. Prause’s characterization
                                                                      characterization of his conduct

as sexual harassment. Hilton repeatedly argues that his conduct does not constitute sexual

harassment because
harassment because he has "never
                   he has “never flirted with Prause,
                                 flirted with Prause, made
                                                      made any
                                                           any sexual
                                                               sexual advancement
                                                                      advancement towards
                                                                                  towards her,
                                                                                          her,

                                           towards her."
or committed any type of sexual misconduct towards her.” See Doc. No. 9-1, ¶6. However, sexual

harassment is not limited to a quid pro
                                    pro quo situation, in which one party promises advancement or

demotion if sexual advances are not accepted. Sexual
                                              Sexual harassment can also
                                                     harassment can also include
                                                                         include "other
                                                                                 “other verbal
                                                                                        verbal

or physical conduct of a sexual nature that is unwelcome in the sense that it is unsolicited or

                                offensive...” Marquez v. Voicestream Wireless
unincited and is undesirable or offensive..."                                        115 F.
                                                                     Wireless Corp., 115 F. App'x
                                                                                            App’x

699, 501 (5th Cir. Nov. 24, 2004). Even if Hilton did not proposition her, Dr. Prause could

reasonably believe that he had engaged in verbal conduct of an unwelcome and offensive sexual


                                                 15

2780403v.1
2780403v.1
         Case 5:19-cv-00755-JKP Document 17 Filed 08/22/19 Page 16 of 21



nature when he repeatedly and publicly criticized her professional opinions by accusing her of

being aa "porn
being    “porn professional,"
               professional,” loving pornography, appearing at pornography awards, and implying
                              loving pornography,

that she either appeared in pornography herself or sexually abused children as part of her research.

Thus, Hilton’s statement
Thus, Hilton's statement that
                         that he
                              he never
                                 never propositioned
                                       propositioned Dr.
                                                     Dr. Prause
                                                         Prause is not clear
                                                                is not clear and
                                                                             and specific
                                                                                 specific evidence
                                                                                          evidence

that he never subjected her to unwelcome sexual conduct.

    For the foregoing reasons, Hilton has failed to provide clear and specific evidence that Dr.

Prause’s statements
Prause's statements to
                    to UT
                       UT Health
                          Health —
                                 – SA were false, an essential element of a defamation claim

brought by a limited purpose public
             limited purpose public figure.
                                    figure. Because
                                            Because he
                                                    he has
                                                       has failed
                                                           failed to
                                                                  to meet
                                                                     meet this
                                                                          this burden,
                                                                               burden, Defendants'
                                                                                       Defendants’

motion to dismiss his defamation claims should be granted.

    3. Hilton Fails to Bring Evidence of Actual Malice by Defendants

    Because Hilton is a limited purposed public figure, he must prove that Defendants acted with

                                                                – SA. WFAA-TV,
actual malice in making their report of harassment to UT Health —     WFAA-TV, Inc. v.

McLemore, 978 S.W.2d 568, 571 (Tex. 1998); Wang
                                           Wang v. Tang, 260 S.W.3d 149, 155 (Tex.App.—

        [1st Dist.] 2008, pet. denied); Texas Disposal Sys. Landfill, Inc. v. Waste
Houston [1'                                                                   Waste Mgmt. Holdings,

                                                      denied).3 Hilton fails to meet this burden.
Inc., 219 S.W.3d 563, 574 (Tex.App.—Austin 2007, pet. denied).3

    To show actual malice, Hilton must prove that Defendants published a defamatory falsehood

with actual malice, that is, with "knowledge that it was false or with reckless disregard of whether

it was false or not." Id., citing New York Times v. Sullivan, 376 U.S. 254, 279-80 (1964). Reckless

disregard requires more than a departure from ordinary care, and mere negligence is not enough.



3
3 Hilton asserts that he may not be required to present any evidence of fault, since he asserts a claim for
defamation per se. See Doc. No. 9, p. 14, n. 9. However, this only applies to cases involving private
claimants regarding issues of private concern. Dun & Bradstreet, Inc. v. Greenmoss Builders, Inc., 472 U.S.
                                                          Hilton’s defamation claims relate to a matter of
749, 760-61 (1985). Here, Defendants have shown that Hilton's
public concern. See Doc. No. 6, pp. 14-15; see also Hammond v. Lovings, No. 5:15-CV-00579-RP, 2016
U.S. Dist. LEXIS 187597 (W.D. Tex. May 25, 2016) (finding that report of sexual harassment against
employee at government-affiliated medical center involved a matter of public concern).
                                                    16

2780403v.1
2780403v.1
         Case 5:19-cv-00755-JKP Document 17 Filed 08/22/19 Page 17 of 21



Forbes, Inc. v. Granada Biosciences, Inc., 124 S.W.3d 167, 171 (Tex.2003).            There must be

evidence that Defendants entertained serious doubts about the statement or had a high degree of

awareness of the probable falsity of the statement when it was made. Id.; Bentley v. Bunton, 94

S.W.3d 561, 590 (Tex.2002).

    In his response, Hilton fails to cite any clear or specific evidence that Dr. Prause knew that she

was making a false statement when she made a complaint that Hilton was harassing her by accusing

her of attending pornography awards, appearing in pornography, and sexually abusing children as

part of her research. See Doc. No. 9, p. 14. In fact, he does not address these allegations at all

when addressing the required element of fault for his defamation claims. Id. Instead, he simply

denies that he ever harassed Dr. Prause, and claims that she must have known this was false

                                                   Dr. Prause
because he denies it. Id. This is no evidence that Dr. Prause "entertained
                                                              “entertained serious
                                                                           serious doubts about her
                                                                                   doubts about her

statements” or
statements" or "had
               “had aa high
                       high degree of probable
                            degree of probable falsity"
                                               falsity” of
                                                        of her
                                                           her statements
                                                               statements to
                                                                          to UT
                                                                             UT Health
                                                                                Health —
                                                                                       – SA. While

Hilton also cites the affidavits of other individuals who claim that Dr. Prause improperly reported

     for harassment,
them for harassment, none
                     none of
                          of these
                             these affidavits
                                   affidavits actually
                                              actually comment
                                                       comment on
                                                               on Dr.
                                                                  Dr. Prause's
                                                                      Prause’s reports to UT
                                                                               reports to UT

       –SA, and thus do not provide any evidence that she acted with reckless disregard when
Health —SA,

                                  – SA. Moreover, these affidavits are not admissible for the
making her complaint to UT Health —

purpose of showing that Dr. Prause must have acted within her character when reporting a

                                         FED. R. E
harassment complaint against Hilton. See FED.     VID. 404(a), (b).
                                                 EVID.

    Because he has failed to provide clear and specific evidence of the requisite degree of fault for

his defamation
his            claim, Defendants'
    defamation claim, Defendants’ motion
                                  motion to dismiss should be granted on these additional

grounds.




                                                 17

2780403v.1
2780403v.1
         Case 5:19-cv-00755-JKP Document 17 Filed 08/22/19 Page 18 of 21




                                                  Hilton’s Defamation Action
C. Defendants Have Proved Affirmative Defenses to Hilton's

    Even if the Court finds that Hilton has established the elements of his defamation case by clear

and specific
and specific evidence,
             evidence, the
                       the Court
                           Court may
                                 may still
                                     still grant
                                           grant Defendants'
                                                 Defendants’ motion
                                                             motion to
                                                                    to dismiss because she
                                                                       dismiss because she has
                                                                                           has

conclusively established, by a preponderance of the evidence, the defenses of substantial truth and

a common law qualified privilege. TEX. CIV.
                                  TEX. CIV. PRAC.
                                            PRAC. & REM.
                                                    REM. CODE
                                                         CODE §27.005(d).

       Defendants’ Report
    1. Defendants' Report of
                          of Harassment to UT Health —
                                                     – SA Was True

    Even if Hilton is not a limited purpose public figure, and does not have to prove that

Defendants’ statements
Defendants' statements about
                       about him
                             him to
                                 to UT
                                    UT Health
                                       Health —
                                              – SA were false, Defendants are still entitled to

dismissal because they can show, but a preponderance of the evidence, that the statements made

             – SA were substantially true. Randall's
to UT Health —                             Randall’s Food
                                                     Food Mkts.,
                                                          Mkts., Inc.
                                                                 Inc. v. Johnson, 891 S.W.2d
                                                                      v. Johnson,

640, 646 (Tex.1995) (substantial truth is a defense to a defamation claim). Substantial truth is

evaluated by looking the gist of the publication. Hearst Newspaper Prtship. v. Macias, 283 S.W.3d

8, 11 (Tex.App.—San Antonio 2009, no pet.). Under the substantial truth test, a statement is not

considered false unless it would have a different effect on the mind of the average listener than a

true statement would. Id.

    As shown by the motion to dismiss and exhibits attached thereto, Defendants have shown that

Hilton has harassed her over the past ten years by alleging that she was involved in the sexual

abused of children based on her work at the Kinsey Institute, implied that she participates and

performs in
performs    porn by
         in porn by describing
                    describing her
                               her as
                                   as aa "porn
                                         “porn professional"
                                               professional” and
                                                             and repeatedly
                                                                 repeatedly claiming
                                                                            claiming that
                                                                                     that she
                                                                                          she

attends an awards show for pornography performers, and attempted to discredit her work by

alleging that
alleging that she
              she is “pro-porn,” does
                  is "pro-porn,"      not have
                                 does not have any university affiliations, and does not have any

training in biology. See Doc. No. 6-1, ¶9-10. After seeing that Hilton was not listed on the UT


                                                18

2780403v.1
2780403v.1
         Case 5:19-cv-00755-JKP Document 17 Filed 08/22/19 Page 19 of 21



       – SA webpage for the neurosurgical faculty, Dr. Prause truthfully and in good faith reported
Health —

                                 – SA and inquired as to whether he had an affiliation with the
Hilton’s harassment to UT Health —
Hilton's

state university. See Doc. No. 6-1, ¶¶14-16.

    Hilton argues
    Hilton argues that
                  that Dr.
                       Dr. Prause's
                           Prause’s statements
                                    statements were
                                               were false because she
                                                    false because she characterized
                                                                      characterized his
                                                                                    his conduct as
                                                                                        conduct as

                            characterizing his
sexual harassment. However, characterizing his conduct as simply
                                               conduct as simply "harassment"
                                                                 “harassment” instead
                                                                              instead of
                                                                                      of

“sexual harassment"
"sexual harassment” would
                    would not
                          not have
                              have aa different
                                      different effect
                                                effect on
                                                       on the
                                                          the average
                                                              average listener when the
                                                                      listener when the underlying
                                                                                        underlying

conduct is
conduct is repeatedly accusing another
           repeatedly accusing another professional
                                       professional of
                                                    of loving
                                                       loving pornography,
                                                              pornography, being
                                                                           being "pro-porn,"
                                                                                 “pro-porn,”

appearing in porn, attending pornography awards, and sexually abusing children based on her

affiliation with the Kinsey Institute.     Because Defendants have therefore shown that their

statements about Hilton were substantially true by a preponderance of the evidence, the Court may

dismiss these claims pursuant to T EX. CIV.
                                 TEX.  CIV. PRAC.
                                            PRAC. & REM.
                                                    REM. CODE
                                                         CODE §27.005(d).

    2. Defendants Official Complaint is Protected by a Common Law Qualified Privilege

        In addition to the defense of truth, Defendants have shown that their communications with

          – SA are protected by the common law qualified privilege. Defendants are entitled to
UT Health —

assert this privilege when a statement is made in good faith, concerns a subject matter which is of

sufficient interest to the Defendants or is in reference to a duty that the Defendants owe, and are

communicated to another party having a corresponding interest or duty. San Antonio Credit Un.

v.
v. O’Connor,
   O'Connor, 115 S.W.3d 82, 99 (Tex.App.—San Antonio 2003, pet. denied). Whether a qualified

                                     Denton Publ'g
privilege exists is a matter of law. Denton Publ’g v. Boyd, 460 S.W.2d 881, 884 (Tex.1970).
                                                   v. Boyd,

        Here, Defendants
        Here, Defendants have
                         have already
                              already shown
                                      shown that
                                            that Dr.
                                                 Dr. Prause's
                                                     Prause’s report
                                                              report to
                                                                     to UT
                                                                        UT Health
                                                                           Health —
                                                                                  – SA was

brought in good faith, that is, without actual malice or reckless disregard for its truth. See Section

III(B)(3), supra; Randalls Food Mkts., Inc. v. Johnson, 891 S.W.2d 640, 641 (Tex.1995).

Defendants can show that the communication is sufficient interest to them, as Dr. Prause clearly


                                                 19

2780403v.1
2780403v.1
         Case 5:19-cv-00755-JKP Document 17 Filed 08/22/19 Page 20 of 21



has a personal interest in whether she is subjected to harassment intended to disparage her

professional activities
professional activities and
                        and research, and Hilton's
                            research, and Hilton’s harassment,
                                                   harassment, unverified
                                                               unverified credentials and
                                                                          credentials and

accusations of child abuse involve a matter of public interest. Cain v. Hearst Group, 878 S.W.2d

577, 582 (Tex.1994). Finally, Defendants can show that the communication was made to an entity

with aa corresponding
with    corresponding interest
                      interest or
                               or duty, as Dr.
                                  duty, as Dr. Prause's
                                               Prause’s communication
                                                        communication was
                                                                      was made
                                                                          made the
                                                                               the UT
                                                                                   UT Health
                                                                                      Health —
                                                                                             –

SA’s
SA's general counsel and the official designated to respond to complaints of harassment at this
     general counsel

state university. See Doc. No. 6, pp. 14-15; 6-1, ¶¶14-16.

        Because Dr. Prause has established buy a preponderance of the evidence that a qualified

privilege protects her reports to UT Health - SA, the Court
                                              SA, the Court may
                                                            may dismiss
                                                                dismiss Plaintiffs
                                                                        Plaintiff’s claims
                                                                                    claims pursuant
                                                                                           pursuant

to T EX. CIV.
   TEX.  CIV. PRAC.
              PRAC. & REM.
                      REM. CODE
                           CODE §27.005(d).

                                               V
                                            PRAYER

        WHEREFORE, PREMISES CONSIDERED, Defendants respectfully request that the

ruling and/or
ruling and/or oral argument on
              oral argument on Defendants'
                               Defendants’ motion
                                           motion to
                                                  to dismiss
                                                     dismiss based
                                                             based on
                                                                   on the
                                                                      the Texas
                                                                          Texas Anti-SLAPP
                                                                                Anti-SLAPP

statute be stayed until September 25, 2019 to allow Defendant the statutorily-required time to file

                        the new
a supplemental brief on the new claims
                                claims asserted
                                       asserted in
                                                in Plaintiff's
                                                   Plaintiff’s First
                                                               First Amended
                                                                     Amended Complaint;
                                                                             Complaint;

additionally and/or
additionally and/or in
                    in the
                       the alternative
                           alternative request that the
                                       request that the Court
                                                        Court stay
                                                              stay any
                                                                   any ruling on Defendants'
                                                                       ruling on Defendants’ motion
                                                                                             motion

                             Circuit’s decision in the pending appeals of Klocke v. Watson,
to dismiss pending the Fifth Circuit's                                              Watson, No.

17-11320 (orally argued Sept. 5, 2018) and Van Dyke v. Retzlaff, No. 18-40710; request that the

Court dismiss
Court dismiss Plaintiffs
              Plaintiff’s claims
                          claims against
                                 against Defendants
                                         Defendants based
                                                    based on
                                                          on Defendants'
                                                             Defendants’ complaint
                                                                         complaint to
                                                                                   to UT
                                                                                      UT Health-
                                                                                         Health-

SA on the grounds that it is barred under the Texas Anti-SLAPP statute; award Defendants their

fees in defending this lawsuit as required under the Texas Anti-SLAPP statute; and grant all such

other and further relief to which Defendants may show themselves justly entitled.



                                                20

2780403v.1
2780403v.1
         Case 5:19-cv-00755-JKP Document 17 Filed 08/22/19 Page 21 of 21



                                                    Respectfully submitted,

                                                    By:    /s/ Claire W.
                                                           Is/        W. Parsons
                                                           Claire W. Parsons
                                                           State Bar No. 24051159
                                                           909 Fannin Street, Suite 3300
                                                           Houston, Texas 77010
                                                           Telephone: 713-353-2000
                                                           Facsimile: 713-785-7780
                                                           Claire.Parsons@wilsonelser.com

                                                           ATTORNEYS FOR DEFENDANT
                                                           ATTORNEYS      DEFENDANT
                                                           NICOLE PRAUSE AND LIBEROS,
                                                           NICOLE            LIBEROS, LLC


                               CERTIFICATE OF SERVICE

       I hereby certify I circulated a copy of the foregoing document in conformity with the
                                                                                          Court’s
Federal Rules of Civil Procedure to all counsel registered to receive service through the Court's
CM/ECF system on August 22, 2019.

Via CM/ECF
    CMIECF
Daniel W. Packard
Samuel W. Packard
1100 NW Loop 410, Suite 104
San Antonio, Texas 78213
Fax: 210-340-8787
dan@packardfirm.com
samuel@packardfirm.com
Attorneys for Plaintiff

                                            /s/ Claire Parsons
                                            /s/
                                            Claire Parsons




                                               21
                                               21

2780403v.1
